COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-10-033-CV

SAR CAMP W ISDOM PLAZA, L.P.                                          APPELLANT

                                           V.

HOUK AIR CONDITIONING, INC.                                             APPELLEE

                                        ----------

           FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT
                                        ----------

      W e have considered the parties’ “Agreed Motion To Dismiss.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution issue.

See Tex. R. App. P. 42.1(d).



                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and W ALKER, JJ.

DELIVERED: May 20, 2010




      1
           See Tex. R. App. P. 47.4.